Citation Nr: 0836132	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  02-11 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left wrist 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1958 to March 
1973 and from January 1981 to December 1986.  

This case is before the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  This case has previously come before the Board.  In 
June 2004, this case was remanded to the Board for additional 
development.  In June 2007, the veteran's claim for service 
connection for a left wrist disability was reopened and 
remanded for further development.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence shows that the veteran's 
left wrist disability is related to service.  


CONCLUSION OF LAW

A left wrist disability was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be addressed further.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In this case, the veteran claims service connection for a 
left wrist disability.  In the January 2008 VA Compensation 
and Pension Examination, the veteran was diagnosed with left 
wrist arthritis.  

The Board notes that the first medical evidence of record 
depicting treatment for left wrist pain is in February 1990 
by the veteran's private physician.  As the record does not 
show symptoms of or a diagnosis of hypertension within one 
year of separation from service, service connection cannot be 
presumed.  See 38 C.F.R. §§ 3.307, 3.309.  

Although the service medical records do not show a left wrist 
injury in service, the competent medical evidence related the 
veteran's left wrist disability to service.  In the January 
2008 VA examination, the examiner reviewed the service 
records, the veteran's medical history and private and VA 
medical records.  The examiner considered the veteran's 
extensive experience in service as a typist and found that 
the veteran's current left wrist disability was most likely 
caused by or the result of service.  

The Board acknowledges that the medical evidence of record 
does not specifically indicate when the veteran's left wrist 
pain began, however, there is also no evidence of record 
discrediting the veteran's assertions.  The Board notes that 
the veteran is competent to attest to his in-service 
experiences and symptoms.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  The Board finds that the May 2008 addendum 
to the VA examiner's opinion indicating that an exact date 
that the veteran's left wrist pain began could not be 
resolved without resorting to mere speculation does not 
discredit the veteran.  The veteran's assertions are 
consistent with his in-service experiences as a typist.  The 
DD 214 shows that the veteran was an Administrative 
Specialist for 10 years and a Personnel Sergeant for over 10 
years.  Additionally, there is no medical evidence of record 
contradicting the veteran's assertions and no evidence of an 
intervening cause of the veteran's left wrist disability 
after service.  As such, the Board finds that the January 
2008 VA examiner's opinion is probative regarding the 
etiology of the veteran's left wrist disability.  

The Board concludes that the preponderance of the evidence 
supports the veteran's claim for service connection for a 
left wrist disability.  Affording the veteran the benefit of 
the doubt, the Board finds that service connection for a left 
wrist disability is probably warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


ORDER

Service connection for left wrist arthritis is granted. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


